OSCN Found Document:IN RE: LIMITED VIEWABILITY OF CERTAIN DOCUMENTS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








IN RE: LIMITED VIEWABILITY OF CERTAIN DOCUMENTS2016 OK 111Decided: 10/31/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 111, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

IN RE: LIMITED VIEWABILITY OF CERTAIN DOCUMENTS ON THE INTERNET
ORDER
Effective November 1, 2016, the Court of Criminal Appeals adopted Court Rule, 2.6 of the Rules for the Oklahoma Court of Criminal Appeals, CCAD-2016-2, 2016 OK CR 20. In order to provide direction to the Court Clerks and by reason of the adoption of this rule, effective November 1, 2016, the following documents if they contain complete personal identifier numbers, or any return on such documents, after filing in the case file shall be viewable internally, and available at the Court Clerk's office and not viewable on the Internet or World Wide Web:

An Arrest Warrant,
Bench Warrant,
Costs Warrant,
Search Warrant,
Information,
Wildlife Ticket,
Traffic Ticket,
Transcripts of any Criminal proceeding including any Exhibits attached thereto.

The Oklahoma Court Information System (OCIS), The National Crime Information Center (NCIC), Law Enforcement Enterprise Portal (LEEP), National Data Exchange (N-DEX), National Instant Criminal Background Check System (NICS), or any other similar shared data management concept between the federal, state, local, and tribal criminal justice agencies is not considered part of the Internet or World Wide Web for the purposes of this administrative directive.
Each district court has previously been directed in Supreme Court Administrative Directive No. 2009-101 to adopt and use cover sheets in both civil and criminal cases. These cover sheets which accompany each party's initial filing in a case, are to be used by the District Court Clerks to input data for the parties and litigants, in the case management system. These cover sheets are not to be filed, nor made a part of the case, electronically or in hard copy. The clerk of the court shall destroy each cover sheet within thirty days.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 31st day of October, 2016.
/S/CHIEF JUSTICE
CONCUR: REIF, C.J., COMBS, V.C.J., WATT, WINCHESTER, EDMONDSON, COLBERT, and GURICH, JJ.
DISSENT: KAUGER and TAYLOR, JJ.

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Court of Criminal Appeals Cases
 CiteNameLevel
 2016 OK CR 20, REVISION OF PORTION OF THE RULES OF THE COURT OF CRIMINAL APPEALSCited